Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5, 8, 9, 13-15, 19-29 are allowed.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/8/2021 has been entered. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(i)	The independent claims are allowable because the prior arts made of record do not teach acquiring a video stream …. that includes a plurality of one-frame video images; …displaying.. first one-frame video image including the target area on a touch screen;…detecting, via the touch screen, a control operation within the target area of the first one-frame video image; and …controlling … first smart device located in the target area based on the control operation,…determining, based on the pattern recognition, a plurality of image areas in the first one-frame video image; performing feature extraction on each of the plurality of image areas; obtaining a plurality of first feature vectors based on the feature extraction, wherein there is a one-to-one correspondence between each of the image areas and each of the first feature vectors; and determining a plurality of smart devices included in the first one-frame video image and corresponding ones of the plurality of image areas where each of the plurality of smart devices is located based on the plurality of first feature vectors and a plurality of second feature vectors, wherein the plurality of second feature vectors are pre-stored feature vectors obtained from the feature extraction of a plurality of smart devices bound to the user account, and wherein there is a one-to-one correspondence between the plurality of second feature vectors and the plurality of smart devices bound to the user account;  for each second feature vector of the plurality of second feature vectors, determining an Euclidean distance between the second feature vector and each first feature vector of the plurality of first feature vectors, to obtain a plurality of Euclidean distances; displaying identity confirmation information of the first smart device, wherein the identity confirmation information of the first smart device includes a device identification of the first smart device corresponding to the second feature vector that uses a minimum Euclidean distance among the plurality of Euclidean distances, wherein the minimum Euclidean distance is less than a distance threshold; determining that the first one-frame video image includes the first smart device corresponding to the second feature vector when a confirmation command for the identity confirmation information of the first smart device is received; and determining a first image area of the plurality of image areas that is associated with the minimum Euclidian distance as the target area that includes the first smart device corresponding to the device identification in the first one-frame video image.

An updated search revealed 
prior art that teaches determining a plurality of objects in target image areas in a plurality of video frames based on comparing feature vectors, 
prior art that teaches determining feature correspondence between sets of image feature vectors based on calculating Euclidean distances between feature vectors, and 
prior art that teaches controlling a first smart device located in the target area based on the control operation, wherein the first smart device is detected based on device signals.

However the updated search did not reveal any other prior art teaching acquiring a video stream …. that includes a plurality of one-frame video images; …displaying.. first one-frame video image including the target area on a touch screen;…detecting, via the touch screen, a control operation within the target area of the first one-frame video image; and …controlling … first smart device located in the target area based on the control operation,…determining, based on the pattern recognition, a plurality of image areas in the first one-frame video image; performing feature extraction on each of the plurality of image areas; obtaining a plurality of first feature vectors based on the feature extraction, wherein there is a one-to-one correspondence between each of the image areas and each of the first feature vectors; and determining a plurality of smart devices included in the first one-frame video image and corresponding ones of the plurality of image areas where each of the plurality of smart devices is located based on the plurality of first feature vectors and a plurality of second feature vectors, wherein the plurality of second feature vectors are pre-stored feature vectors obtained from the feature extraction of a plurality of smart devices bound to the user account, and wherein there is a one-to-one correspondence between the plurality of second feature vectors and the plurality of smart devices bound to the user account;  for each second feature vector of the plurality of second feature vectors, determining an Euclidean distance between the second feature vector and each first feature vector of the plurality of first feature vectors, to obtain a plurality of Euclidean distances; displaying identity confirmation information of the first smart device, wherein the identity confirmation information of the first smart device includes a device identification of the first smart device corresponding to the second feature vector that uses a minimum Euclidean distance among the plurality of Euclidean distances, wherein the minimum Euclidean distance is less than a distance threshold; determining that the first one-frame video image includes the first smart device corresponding to the second feature vector when a confirmation command for the identity confirmation information of the first smart device is received; and determining a first image area of the plurality of image areas that is associated with the minimum Euclidian distance as the target area that includes the first smart device corresponding to the device identification in the first one-frame video image.
(ii)	The dependent claims being definite, further limiting and fully enabled by the specification are also allowed. 
(iii)	The claimed limitations are novel and non-obvious over the prior art of record.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given via telephone by Bogdan A. Zinchenko (Reg No 57,473) on 3/12/2021, following email correspondence on 3/12/2021 and telephonic discussion on 3/10/2021. Email correspondence has been attached to this Notice of Allowance. 
	The application has been amended as follows:
Amendments to the Claims:

Replace the entire claim 1 with the following:
1.	(Amended) A method for controlling a smart device that is bound to a user account, comprising:
	acquiring a video stream captured by a smart camera that is bound to the user account, wherein the video stream includes a multi-frame video that includes a plurality of one-frame video images;
	performing pattern recognition on each of the plurality of one-frame video images, wherein the pattern recognition is configured to determine at least one area that includes at least one smart device in at least one of the plurality of one-frame video images;
	determining, based on the pattern recognition, a target area that includes a first smart device in a first one-frame video image of the plurality of one-frame video images;

	detecting, via the touch screen, a control operation within the target area of the first one-frame video image; and 
	controlling the first smart device located in the target area based on the control operation,
	wherein the method further comprises:
		determining, based on the pattern recognition, a plurality of image areas in the first one-frame video image;
		performing feature extraction on each of the plurality of image areas;
		obtaining a plurality of first feature vectors based on the feature extraction, wherein there is a one-to-one correspondence between each of the image areas and each of the first feature vectors; and
		determining a plurality of smart devices included in the first one-frame video image and corresponding ones of the plurality of image areas where each of the plurality of smart devices is located based on the plurality of first feature vectors and a plurality of second feature vectors, wherein the plurality of second feature vectors are pre-stored feature vectors obtained from the feature extraction of a plurality of smart devices bound to the user account, and wherein there is a one-to-one correspondence between the plurality of second feature vectors and the plurality of smart devices bound to the user account;  
	for each second feature vector of the plurality of second feature vectors, determining an Euclidean distance between the second feature vector and each first feature vector of the plurality of first feature vectors, to obtain a plurality of Euclidean distances; 
	displaying identity confirmation information of the first smart device, wherein the identity confirmation information of the first smart device includes a device identification of the first smart 
	determining that the first one-frame video image includes the first smart device corresponding to the second feature vector when a confirmation command for the identity confirmation information of the first smart device is received; and
	determining a first image area of the plurality of image areas that is associated with the minimum Euclidian distance as the target area that includes the first smart device corresponding to the device identification in the first one-frame video image. 

Replace the entire claim 8 with the following:
8.	(Amended) The method of claim 1, wherein controlling the first smart device located in the target area based on the control operation comprises:
	displaying a control interface of the first smart device located in the target area, wherein the control interface includes a plurality of control options; 
	receiving a selection operation that is configured to select one of the control options; and 
	controlling the first smart device based on the selected one of the control options.

Replace the entire claim 9 with the following:
9.	(Amended) An apparatus for controlling a smart device that is bound to a user account, comprising:
	a processor; and
	a storage configured to store executable instructions executed by the processor;

		acquire a video stream captured by a smart camera that is bound to the user account, wherein the video stream includes a multi-frame video that includes a plurality of one-frame video images;
		perform pattern recognition on each of the plurality of one-frame video images, wherein the pattern recognition is configured to determine at least one area that includes at least one smart device in at least one of the plurality of one-frame video images;
		determine, based on the pattern recognition, a target area that includes a first smart device in a first one-frame video image of the plurality of one-frame video images;
		display the first one-frame video image including the target area on a touch screen;
		detect, via the touch screen, a control operation within the target area of the first one-frame video image; and 
		control the first smart device located in the target area based on the control operation,
	wherein the processor is further configured to:
		determine, based on the pattern recognition, a plurality of image areas in the first one-frame video image;
		perform feature extraction on each of the plurality of image areas;
		obtain a plurality of first feature vectors based on the feature extraction, wherein there is a one-to-one correspondence between each of the image areas and each of the first feature vectors; and
		determine a plurality of smart devices included in the first one-frame video image and corresponding ones of the plurality of image areas where each of the plurality of smart devices 
	for each second feature vector of the plurality of second feature vectors, determine an Euclidean distance between the second feature vector and each first feature vector of the plurality of first feature vectors, to obtain a plurality of Euclidean distances; 
	display identity confirmation information of the first smart device, wherein the identity confirmation information of the first smart device includes a device identification of the first smart device corresponding to the second feature vector that uses a minimum Euclidean distance among the plurality of Euclidean distances, wherein the minimum Euclidean distance is less than a distance threshold;
	determine that the first one-frame video image includes the first smart device corresponding to the second feature vector when a confirmation command for the identity confirmation information of the first smart device is received; and
	determine a first image area of the plurality of image areas that is associated with the minimum Euclidian distance as the target area that includes the first smart device corresponding to the device identification in the first one-frame video image.

Replace the entire claim 14 with the following:
14.	(Amended) The apparatus of claim 9, wherein the processor is further configured to:

	receive a selection operation that is configured to select one of the control options; and 
	control the first smart device based on the selected one of the control options. 

Replace the entire claim 15 with the following:
15.	(Amended) A non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors of a computing device, cause the computing device to: 
	acquire a video stream captured by a smart camera that is bound to the user account, wherein the video stream includes a multi-frame video that includes a plurality of one-frame video images;
	perform pattern recognition on each of the plurality of one-frame video images, wherein the pattern recognition is configured to determine at least one area that includes at least one smart device in at least one of the plurality of one-frame video images;
	determine, based on the pattern recognition, a target area that includes a first smart device in a first one-frame video image of the plurality of one-frame video images;
	display the first one-frame video image including the target area on a touch screen;
	detect, via the touch screen, a control operation within the target area of the first one-frame video image; and 
	control the first smart device located in the target area based on the control operation,
	wherein the instructions further cause the computing device to: 
		determine, based on the pattern recognition, a plurality of image areas in the first one-frame video image;

		obtain a plurality of first feature vectors based on the feature extraction, wherein there is a one-to-one correspondence between each of the image areas and each of the first feature vectors; and
		determine a plurality of smart devices included in the first one-frame video image and corresponding ones of the plurality of image areas where each of the plurality of smart devices is located based on the plurality of first feature vectors and a plurality of second feature vectors, wherein the plurality of second feature vectors are pre-stored feature vectors obtained from the feature extraction of a plurality of smart devices bound to the user account, and wherein there is a one-to-one correspondence between the plurality of second feature vectors and the plurality of smart devices bound to the user account; 
	for each second feature vector of the plurality of second feature vectors, determine an Euclidean distance between the second feature vector and each first feature vector of the plurality of first feature vectors, to obtain a plurality of Euclidean distances;
	display identity confirmation information of the first smart device, wherein the identity confirmation information of the first smart device includes a device identification of the first smart device corresponding to the second feature vector that uses a minimum Euclidean distance among the plurality of Euclidean distances, wherein the minimum Euclidean distance is less than a distance threshold;
	determine that the first one-frame video image includes the first smart device corresponding to the second feature vector when a confirmation command for the identity confirmation information of the first smart device is received; and


Replace the entire claim 20 with the following:
20.	(Amended) The non-transitory computer-readable storage medium of claim 15, wherein the instructions cause the computing device to: 
	display a control interface of the first smart device located in the target area, wherein the control interface includes a plurality of control options; 
	receive a selection operation that is configured to select one of the control options; and 
	control the first smart device based on the selected one of the control options.

Replace the entire claim 22 with the following:
22.	(Amended) The method of claim 21, further comprising:
	determining that the first smart device corresponding to the second feature vector is included in the one-frame video image if the confirmation option is selected by the user.

Replace the entire claim 23 with the following:
23.	(Amended) The method of claim 21, further comprising:
	determining that the first smart device corresponding to the second feature vector is not included in the one-frame video image if the cancel option is selected by the user.

Replace the entire claim 25 with the following:

	determine that the first smart device corresponding to the second feature vector is included in the one-frame video image if the confirmation option is selected by the user.

Replace the entire claim 26 with the following:
26.	(Amended) The apparatus of claim 24, wherein the processor is further configured to:
	determine that the first smart device corresponding to the second feature vector is not included in the one-frame video image if the cancel option is selected by the user.

Replace the entire claim 28 with the following:
28.	(Amended) The non-transitory computer-readable storage medium of claim 27, wherein the instructions cause the computing device to:
	determine that the first smart device corresponding to the second feature vector is included in the one-frame video image if the confirmation option is selected by the user.

Replace the entire claim 29 with the following:
29.	(Amended) The non-transitory computer-readable storage medium of claim 27, wherein the instructions cause the computing device to:
	determine that the first smart device corresponding to the second feature vector is not included in the one-frame video image if the cancel option is selected by the user.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Nathan (US 20200111231 A1) teaches tracking position of objects in frames of a video.
Johnson (US 20200195463 A1) teaches confirming user intent to control a device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANCHITA ROY whose telephone number is (571)272-5310.  The examiner can normally be reached on Monday-Friday 9:30-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN HONG can be reached on 5712724124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


SANCHITA . ROY
Primary Examiner
Art Unit 2178



/SANCHITA ROY/Primary Examiner, Art Unit 2178